Case 0:18-cv-62242-WPD Document 25 Entered on FLSD Docket 12/19/2018 Page 1 of 1

GreenbergTraurig

Lorence Jon Bielby Taltahassee
BielbyL@gtlaw.com (850) 222-6891

December 19, 2018

BY CM/ECF
AND BY U.S. MAIL
Steven M. Larimore, Court Administrator
Clerk of Court
United States District Court - Southern District of Florida
Ft. Lauderdale Division
U.S. Federal Building and Courthouse
299 East Broward Boulevard #108
Fort Lauderdale, FL 33301

Re: Cross Country Home Services, Inc., Plaintiff, v. THS Group LLC d/b/a Total
Home Protection, Defendant
United States District Court, Southern District, Fort Lauderdale Division, Case
No. 0:18-cv-62242-WPD

Dear Mr. Larimore:

This firm represents plaintiff, Cross Country Home Services, Inc. (“CCHS”). Pursuant to
the Court’s November 29, 2018 Order Setting Trial Date & Discovery Deadlines, Referring Case
to Mediation & Referring Discovery Motions to United States Magistrate Judge (“Order”),
Doc. 21, counsel for the parties have selected a mediator, Herbert Stettin, Esq. Counsel will
hereafter schedule one or more mediation conferences prior to the completion date as set forth in
the Order.

Please advise as to whether any additional information is required at this time. Thank you.

Sinterely,

Lorence Jon Bielby |

For the Firm
LJB/mh

cc: All counsel of record

FTL 112030585v1

Greenberg Traurig, P.A. | Attorneys at Law
101 East College Avenue | Tallahassee, FL 32301 | T+1 850.222.6891 | F +1 850.681.0207

www.gtlaw.com
